Grant, J.
(after stating the facts). Counsel do not disagree as to the law of the case. The statute provides for compensation for transporting any' passenger and his *407ordinary baggage, not exceeding in weight 150 pounds. 2 Comp. Laws, § 6234, subd. 9. All the authorities agree that the baggage which a passenger is entitled to have carried is the articles which are necessary and requisite for his personal convenience. Story, Bailm. § 499. If a passenger ships merchandise in his trunk without notice to the railroad company, or knowledge on its part, of the contents of the trunk, the company is not responsible for its loss. It is the duty of the passenger to give the carrier notice that his trunk contains merchandise, or things which cannot be included as baggage, unless the carrier has knowledge that the contents of the trunk are not bag-, gage, but merchandise. Knowledge is equivalent to notice. The question, therefore, is, in this case, Was there any probative testimony from which a jury could infer that Mr. Jones, the agent of the defendant, knew that these trunks contained merchandise ?
We think this question must be answered in the affirmative. If the jury believed Mr. McCormick, Mr. Jones did know that Mr. Amory’s trunks contained merchandise, and that he was transporting such merchandise for business purposes. Were it not for the testimony of Mr. McCormick, the question would be more doubtful. But, in connection with that, the fact that Mr. Amory had traveled over this road so often for several years, using these same trunks; that they were delivered by an employe of the omnibus line as the trunks of Mr. Amory, the •ladies’ tailor; that Mr. Jones knew Mr. Amory and his business; and the large and uniform size of the trunks,— were competent for the jury to consider in connection with Mr. McCormick’s testimony in determining Jones’ knowledge of the character of the contents of the trunks. Sloman v. Railway Co., 67 N. Y. 208; Jacobs v. Tutt, 33 Fed. 412; Hannibal Railroad v. Swift, 12 Wall. 262; 2 Fetter, Carr. Pass. § 606; Ft. Worth, etc., R. Co. v. Rosenthal Millinery Co., (Tex. Civ. App.) 29 S. W. 196; Oakes v. Railroad Co., 20 Or. 392 (26 Pac. 230, 12 *408L. R. A. 318, 33 Am. St. Rep. 136). See, also, Lake Shore, etc., R. Co. v. Hochstim, 67 Ill. App. 514.
Judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.